DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: 
1.	A surgical instrument cannula, comprising: 
a bowl portion comprising a distal section having at least one depression in an outer surface of the distal section; 
wherein the distal section of the bowl portion has a reduced wall thickness at a location of the at least one depression; 
a tube portion received by and extending from the distal section, the tube portion being dimensioned to receive a teleoperated surgical instrument; and 
a plurality of welds located at the at least one depression and joining the bowl portion to the tube portion; 
wherein the plurality of welds are discrete welds spaced from one another along a circumferential direction of the surgical instrument cannula.
2.	The surgical instrument cannula of claim 1, wherein the at least one depression comprises a plurality of discrete depressions, wherein a differing one of the plurality of welds is located within each of the depressions.
surgical instrument cannula of claim 1, wherein the bowl portion further comprises a plurality of ribs having a greater wall thickness than the at least one depression.
4.	The surgical instrument cannula of claim 3, wherein the at least one depression comprises a plurality of discrete depressions, wherein the plurality of ribs and the plurality of discrete depressions are alternatingly disposed in circumferential direction around the distal section.
5.	The surgical instrument cannula of claim 1, wherein the plurality of welds penetrate about one third of a wall thickness of the tube portion.
6.	The surgical instrument cannula of claim 1, wherein the tube portion is straight.
7.	The surgical instrument cannula of claim 1, wherein the tube portion has a curved longitudinal axis along at least a part of a length of the tube portion.
8.	The surgical instrument cannula of claim 1, wherein the at least one depression has a generally elongated shape along an axial direction of the surgical instrument cannula.
9.	The surgical instrument cannula of claim 1, wherein the plurality of welds are spaced from a distal end of the bowl portion along an axial distal-proximal direction of the surgical instrument cannula.
10.	The surgical instrument cannula of claim 1, wherein a proximal end region of the tube portion and the bowl portion are press fit to one another.
11.	The surgical instrument cannula of claim 1, wherein the bowl portion is configured to be connected to a cannula mount of a surgical system.
12.	A surgical instrument cannula, comprising: 
a bowl portion comprising a proximal end and a distal end; and 
a tube portion comprising a proximal end region received in the distal end of the bowl portion, the tube portion being dimensioned to receive a teleoperated surgical instrument; 
a plurality of discrete welds spaced along a circumferential direction of the surgical instrument cannula joining the bowl portion to the tube portion, wherein the plurality of discrete welds are spaced from the distal end of the bowl portion.
13.	The surgical instrument cannula of claim 12, wherein the bowl portion comprises at least one depression where the bowl portion has a reduced wall thickness in comparison to a portion of the bowl portion where the at least one depression is not located.
14.	The surgical instrument cannula of claim 13, wherein: 
the at least one depression comprises a plurality of depressions; 

the bowl portion and tube portion are joined by the plurality of discrete welds positioned at corresponding depressions of the plurality of depressions.
15.	The surgical instrument cannula of claim 14, wherein the bowl portion further comprises a plurality of ribs, wherein each rib of the plurality of ribs is between two corresponding depressions of the plurality of depressions.
17.	The surgical instrument cannula of claim 13, wherein the at least one depression has an elongated shape along an axial direction of the surgical instrument cannula.
18.	The surgical instrument cannula of claim 12, wherein the bowl portion comprises a circumferential section having a reduced wall thickness in comparison to a remainder of the bowl portion.
19.	The surgical instrument cannula of claim 18, wherein the plurality of discrete welds are located in the circumferential section.
20.	(Canceled)
21.	The surgical instrument cannula of claim 12, wherein the tube portion is straight.
surgical instrument cannula of claim 12, wherein the tube portion has a curved longitudinal axis along at least a part of the length of the tube portion.
23.	The surgical instrument cannula of claim 12, wherein the plurality of discrete welds penetrate about one third of a wall thickness of the tube portion.
24.	The surgical instrument cannula of claim 12, wherein the proximal end region of the tube portion and the bowl portion are press fit to one another.
25.	The surgical instrument cannula of claim 12, wherein the bowl portion is configured to be connected to a cannula mount of a surgical system.
26.	(Canceled)
27.	(Canceled)
28.	(Canceled)
29.	(Canceled)
30.	(Canceled)
31.	(Canceled)
32.	(Canceled)
Authorization for this examiner’s amendment was given in an interview with Andrew Gerla on 2/4/2020.
Allowable Subject Matter
Claims 1-15, 17-19, and 21-25 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a surgical instrument cannula as claimed in claim 1 comprising the 
In regard to claim 12, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a surgical instrument cannula as claimed in claim 12 comprising the tube portion being dimensioned to receive a teleoperated surgical instrument and a plurality of discrete welds spaced along a circumferential direction of the surgical instrument cannula joining the bowl portion to the tube portion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                   
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783